     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JEAN RICHARD SEVERIN,

                              Plaintiff,

                -against-

NEW YORK CITY DEPARTMENT OF                                  COMPLAINT
EDUCATION; STEVEN DORCELY, FORMER
PRINCIPAL OF URBAN ACTION ACADEMY                            ECF CASE
HIGH SCHOOL; JORDAN BARNETT, FORMER
ASSISTANT PRINCIPAL OF URBAN ACTION                          19 CV ____
ACADEMY HIGH SCHOOL; MICHAEL PRAYOR,
FORMER SUPERINTENDENT OVER URBAN
ACTION ACADEMY HIGH SCHOOL,                                  JURY TRIAL DEMANDED



                              Defendants.


       Plaintiff JEAN RICHARD SEVERIN by his attorneys, GLASS & HOGROGIAN

LLP, as and for his Complaint against Defendants, respectfully alleges as follows:


                             PRELIMINARY STATEMENT

       1.       Plaintiff brings this action seeking monetary and equitable relief based upon

Defendants’ violations of 42 U.S.C. Section 1983 and New York Civil Service Law Section

75-b (hereinafter “CLS § 75-b”) as a result of maltreatment and retaliatory actions taken

against him after he raised matters of a public concern while a teacher employed by

Defendant New York City Department of Education (NYCDOE).

       2.       Plaintiff seeks compensatory damages and punitive damages to the extent

allowable by law, and other appropriate legal and equitable relief pursuant to federal, state,

and city law.
                                              1
     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 2 of 10




                             JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over these claims pursuant to 28

U.S.C. § 1331 as this matter involves federal questions.

       4.      This action’s venue properly lies in the United States District Court for the

Southern District of New York, pursuant to 28 U.S.C. § 1391, because the headquarters of

the New York City Department of Education (“NYCDOE”) is located at 52 Chambers Street,

New York, NY 10007.

       5.      This Court has the power to issue declaratory relief pursuant to 28 U.S.C. §§

2201 and 2202.

       6.      This Court has supplemental jurisdiction over Plaintiff’s state law claim under

28 U.S.C. § 1367(a).

       7.      On October 17, 2017, Plaintiff served a Written Verified Notice of Claim on

Defendant regarding his state and city law claims.

                                         PARTIES

       8.      Plaintiff is a resident of the County of Queens and the State of New York.

       9.      At all times relevant herein, Plaintiff was a “public employee” of Defendant

NYCDOE within the meaning of New York State Civil Service Law § 75-b(1)(b).

       10.     At all times relevant herein, Defendant NYCDOE was a “public employer”

within the meaning of New York State Civil Service Law § 75-b(1)(a).

       11.     At all times relevant herein, Defendant Steven Dorcely was the principal of

Urban Action Academy in Brooklyn, New York.



                                              2
     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 3 of 10



       12.     At all times relevant herein, Defendant Jordan Barnett was the assistant

principal of Urban Action Academy in Brooklyn, New York.

       13.     At all times relevant herein, Defendant Michael Prayor was the

Superintendent over Urban Action Academy High School in Brooklyn, New York, and

Principal Dorcely’s rating officer.



                                STATEMENT OF FACTS

       14.     Plaintiff began his employment with Defendant NYCDOE in 1996 as a Social

Studies teacher.

       15.     Plaintiff received tenure in or around 2008 while at P.S. 40.

       16.     Plaintiff received a Ph.D. in interdisciplinary studies focus, public policy, and

social change in 2014 from Union Institute and University in Ohio.

       17.     Until his termination in July 2017, Plaintiff had twenty-one years of service

with the NYCDOE.

       18.     In June 2014, Principal Stephen Dorcely hired Plaintiff to teach at Urban

Action Academy High School (hereinafter “UAA”) in Canarsie, Brooklyn, after his previous

school was being phased out by the NYCDOE.

       19.     In the summer of 2014, Principal Dorcely asked Plaintiff to lead and begin

planning and writing the curriculum for the social studies department at UAA for the 2014-

2015 school year and to be on Principal Dorcely’s emergency building response team.

       20.     In August 2014, Plaintiff was in a planning session at the school with the

planning team to plan curriculum for the upcoming school year. During the planning session,

Principal Dorcely summoned Plaintiff from the planning session and brought him to a room

                                               3
     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 4 of 10



adjacent to Principal Dorcely’s office. At that time, Principal Dorcely presented Plaintiff with

a female student’s (hereinafter “Student A”) Regents test because she failed the test, and

consequently, could not graduate. Student A was with Principal Dorcely and Plaintiff at the

time of the meeting. Principal Dorcely asked Plaintiff to review the Regents test and

determine what questions Student A could improve on. Plaintiff reviewed the test and pointed

out issues with the Document Based Questions (hereinafter “DBQs”). Principal Dorcely took

out a pencil as if he were going to make changes on the student’s test paper.

       21.     When Principal Dorcely looked at Plaintiff, Plaintiff could not control his body

language and crossed his hands, in an innocent motion, and retracted back his head, as he was

shocked at what he was witnessing as the student started to change the Regents answers on

the test with the Principal’s encouragement. Principal Dorcely then proceeded to put the

pencil and test away and thanked Plaintiff for his time.

       22.     Student A was not assigned to him as one of Plaintiff’s students in his classes.

As such, Plaintiff’s review of the student’s test papers was not part of his official duties.

       23.     In or about April 2015, Plaintiff was speaking to a United Federation of

Teachers (hereinafter “UFT”) district representative (not from the school) when the August

2014 testing impropriety incident came up in conversation. The union representative

immediately advised Plaintiff to report the incident to the New York City Special

Commissioner of Investigation (SCI).

       24.     Plaintiff immediately reported the incident to SCI. When Plaintiff made his

complaint, he gave his name and information to SCI. As such, the complaint was not

anonymous, and Plaintiff identified himself as the reporter.




                                                4
     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 5 of 10



       25.     At some point between April and June 2015, SCI transferred the case to the

NYCDOE Office of Special Investigations (hereinafter “OSI”) for investigation.

       26.     In June 2015, OSI investigators questioned Plaintiff, Student A, and Principal

Dorcely regarding Plaintiff’s allegation against Principal Dorcely.

       27.     In June 2015, the OSI investigators informed Principal Dorcely that Plaintiff

was the individual who had made the initial complaint about the testing impropriety.

       28.     On or about September 8, 2015, Principal Dorcely informed the staff at a

professional development meeting that there is a teacher who reported him, but he is now back

and stronger than ever and he is going to go in beast mode. Principal Dorcely was looking at

Plaintiff at the meeting when he made this statement.

       29.     On or about September 17, 2015, shortly after Plaintiff returned to school for

the 2015-2016 school year, Principal Dorcely approached him after a meeting and threatened,

“This year you’re done and you’re gone, I’m going to fuck you up.” Plaintiff subsequently

filed a police report against Principal Dorcely regarding this statement.

       30.     On or about October 2015, Principal Dorcely shoved Plaintiff while in the

school. Plaintiff filed a second police report against Principal Dorcely regarding this assault.

       31.     On or about November 2015, Plaintiff filed a third police report that Principal

Dorcely took pictures with his cellphone of him in an unauthorized manner.

       32.     Plaintiff had received an “Effective” overall rating for the 2014-2015 school

year from Principal Dorcely.

       33.     Beginning in September 2015, however, Principal Dorcely and his

administration issued Plaintiff evaluations that were rated “Ineffective” in every category.




                                               5
     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 6 of 10



          34.   Plaintiff continued to relentlessly receive approximately 46 negative

evaluations and/or disciplinary letters from September through November 2015 from

Principal Dorcely and his administration.

          35.   Almost every week during the 2015-2016 school year, Plaintiff was summoned

to multiple disciplinary meetings with the administration for trivial and fabricated allegations

against him.

          36.   On or about late November 2015, Plaintiff sought his union’s assistance for

relief from the relentless retaliation by Principal Dorcely.

          37.   A meeting was held with Superintendent Michael Prayor, attended by Plaintiff

and Principal Dorcely and the Superintendent and district representative. At the meeting, the

parties agreed to a “cooling off” period at that time, in which Principal Dorcely would not

observe or interact with Plaintiff directly.

          38.   On or about January 2016, Principal Dorcely reneged on the cooling off period

by threatening to pursue Section 3020-a disciplinary charges against Plaintiff seeking his

termination. Superintendent Prayor did nothing to reimpose or maintain the cooling off

period.

          39.   In May 2016, Plaintiff was served a first set of New York State Education Law

§ 3020-a (hereinafter “3020-a”) Charges and Specifications seeking termination of his

employment. Principal Dorcely initiated these charges in retaliation for Plaintiff’s 2015 SCI

complaint. At that time, Plaintiff was reassigned from the Urban Action Academy school to

a reassignment center.

          40.   Plaintiff was charged with 18 disciplinary specifications in his first Section

3020-a case.

                                                6
     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 7 of 10



        41.     Hearing Officer James Brown was appointed to hear the first set of charges. In

a Decision dated September 9, 2016, Hearing Officer Brown dismissed most of the

specifications against Plaintiff and issued him a $2,000 fine.

        42.     In his decision, Hearing Officer Brown explicitly noted that Principal Dorcely

had exhibited personal animus towards Plaintiff and the “cooling off” period ordered by

Superintendent Prayor.

        43.     Plaintiff received Hearing Officer Brown’s Section 3020-a decision in

September 2016. Plaintiff was permanently reassigned from Principal Dorcely’s school to the

Absent Teacher Reserve (hereinafter “ATR”) pool as a roving substitute teacher.

        44.     Although Plaintiff no longer taught at Urban Action Academy, Principal

Dorcely continued his campaign of retaliation against him by causing a second set of Section

3020-a disciplinary charges to be served against him soon after Hearing Officer Brown

refused to fire Plaintiff based on the first set of charges.

        45.     In or around February or March 2017, Plaintiff received the second set of 3020-

a charges, including additional charges relating back to his time at Urban Action Academy

that could have been included as part of the first 3020-a proceeding before Hearing Officer

James Brown.

        46.     Another Hearing Officer, Richard Williams, was assigned to hear this new set

of charges against Plaintiff. In a Decision dated July 17, 2017, Hearing Officer Richard

Williams terminated Plaintiff’s employment.

        47.     As a result of his retaliatory termination initiated by Principal Dorcely and the

NYCDOE, Plaintiff has suffered substantial loss of salary and benefits, emotional damages,




                                                 7
     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 8 of 10



and psychological distress, as well as loss of per session opportunities and other

compensation.


                                FIRST CAUSE OF ACTION

   RETALIATION AGAINST PLAINTIFF FOR EXERCISING FREEDOM OF
   SPEECH IN VIOLATION OF PLAINTIFF’S FIRST AMENDMENT RIGHTS

        48.     Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs, as if fully set forth herein.

        49.     While acting under color of State law, Defendants violated Plaintiff’s First

Amendment rights by retaliating against him for exercising his freedom of speech as a citizen

with regard to matters of public concern.

        50.     As a proximate result of Defendants’ retaliatory actions against Plaintiff,

Plaintiff has suffered loss of his tenured employment and continues to suffer monetary

damages, humiliation, severe emotional distress, mental and physical anguish and suffering,

and damage to his professional reputation, in an amount to be determined at trial.



                               SECOND CAUSE OF ACTION

                        RETALIATION IN VIOLATION OF
                   NEW YORK STATE CIVIL SERVICE LAW § 75-b


        51.     Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs, as if fully set forth herein.

        52.     Plaintiff reported violations of federal, city and state law by the school

administration. He thereby engaged in a protected activity as defined in New York Civil

Service Law § 75-b(2)(a).


                                              8
     Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 9 of 10



       53.     Defendants had notice that Plaintiff participated in such protected activities.

       54.     Defendants retaliated against Plaintiff by engaging in adverse “personnel

actions” as defined by New York Civil Service Law § 75-b(1)(d).

       55.     As a proximate result of Defendants’ retaliatory actions against Plaintiff,

Plaintiff has suffered and continues to suffer a loss of past and future income, monetary

damages, humiliation, severe emotional distress, mental and physical anguish and suffering,

and damage to his professional reputation, in an amount to be determined at trial.



                                      JURY DEMAND

       56.     Plaintiff hereby demands a trial by Jury.



                           PRAYER/DEMAND FOR RELIEF

       WHEREFORE, Plaintiff demands judgment in his favor against Defendants as

follows:


               a.     Judgment declaring that Defendants’ acts violated Plaintiff’s rights as

                      secured by federal, state and city law prohibiting retaliation in

                      employment;

               b.     Equitable relief including reinstatement with backpay of his tenured

                      employment;

               c.     Compensatory damages to compensate Plaintiff for economic losses

                      including backpay, damage to name, profession, career and reputation,

                      pain and suffering, emotional distress and mental anguish,



                                               9
   Case 1:19-cv-00775-ALC Document 1 Filed 01/25/19 Page 10 of 10



                 embarrassment, indignity, and dislocation, in an amount to be

                 determined at trial;

           d.    Punitive damages against the Defendant;

           e.    Statutory attorneys’ fees, interest, costs, and disbursements, and

           f.    For such other and further legal, equitable or other relief as the Court

                 deems just and proper.



DATED:     New York, New York
           January 23, 2019


                                GLASS & HOGROGIAN LLP
                                85 Broad Street, 18th Floor - WeWork
                                New York, NY 10004
                                (212) 537-6859

                        By:     /s: Bryan D. Glass_________________________
                                BRYAN D. GLASS, ESQ.




                                          10
